Mr. Justice Dickey delivered the opinion of the Court: The record in this case shows fraud as charged in the bill, and fully warranted the court, in restoring appellees to their legal rights in the property in question. The equity of Ashmore’s heirs, as to the 10 acres, spoken of in the proofs as the land of John Walters, was not set up in the pleadings in such manner as to require the court to take notice of it, and it remains unaffected by the decree. We perceive no wrong in that part of the decree directing a conveyance of the Texas lands to the heirs of Ashmore. At all events, no complaint can be heard from Vandyke or the heirs of Ashmore. Ashmore and Vandyke were both parties to the fraud upon the appellees; and where parties unite in a fraud, they have no such standing in a court of equity as will require that court to adjust nicely the equities between them when their fraudulent transactions are set aside. Rejecting the testimony of William and George Walters, the evidence in the record abundantly supports the decree. The decree must be affirmed. Decree affirmed.